Citation Nr: 0914021	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-12 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
catarrhal conjunctivitis. 

2.  Entitlement to a rating in excess of 30 percent for Eales 
disease, left eye, with secondary retinitis proliferans and 
retinal tears.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran is not currently shown to have active 
catarrhal conjunctivitis.

2.  The Veteran's corrected distant visual acuity is no worse 
than 20/30 in the right eye and 20/100 in the left eye.  The 
Veteran's visual field is within normal limits in the right 
eye.  There is an average concentric contraction of 17.5 
degrees in the left eye.  The Veteran has a long standing 
history of diplopia due to unspecified muscle problems with 
no recent changes.  

3.  Neither the service connected catarrhal conjunctivitis 
nor the service-connected Eales disease, left eye, with 
secondary retinitis proliferans and retinal tears, are shown 
to present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
catarrhal conjunctivitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Code 6018 
(2008).  

2.  The criteria for a rating in excess of 30 percent for 
Eales disease, left eye, with secondary retinitis proliferans 
and retinal tears, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.25, 4.75, 4.76, 4.76a, 4.80, 
4.83a, 4.84a,  Diagnostic Codes 6061-6092(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

In this case, the Veteran was sent a letter in December 2005, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  Furthermore, a letter dated in March 2006 
explained how disability ratings and effective dates are 
assigned, and the Veteran's claim was thereafter 
readjudicated in a statement of the case (SOC) dated in March 
2007.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was not provided notice that fully 
complied with Vazquez-Flores.  While the December 2005 and 
March 2006 letters generally explained the criteria for an 
increased rating, and provided examples of the types of 
evidence that the Veteran could submit to support his claim, 
they did not provide at least general notice of the specific 
criteria necessary for increased evaluations of his 
conjunctivitis and Eales disease.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit Court observed that requiring 
an appellant to demonstrate prejudice as a result of any 
notice error is inconsistent with the purposes of both the 
VCAA and VA's uniquely pro-claimant benefits system.  

Rather, the Sanders Court held that all VCAA notice errors 
are presumed prejudicial unless VA can show that the error 
did not affect the essential fairness of the adjudication.  
In order to do so, VA must show that the purpose of VCAA 
notice requirements was not frustrated, such as by 
demonstrating that a reasonable person would have understood 
what was needed from the notice provided, or that the benefit 
sought could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  VA may also show that any defect 
in notice was cured by actual knowledge on the part of the 
claimant or his representative.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  See also Vazquez-Flores, 22 Vet. 
App. At 49 (citing Dalton).  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non- prejudicial." Vazquez-Flores, 22 Vet. App. 
at 46.

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication herein.  Any Vazquez-Flores notice error was 
harmless herein because the Veteran is currently receiving 
the maximum evaluations set forth in the rating schedule for 
his conjunctivitis and for his left eye disability.  See 38 
C.F.R. § 4.84a.  The Veteran's current rating for his Eales 
disease, left eye, is equal to the rating that would be 
assigned for total loss of vision in that eye; a higher 
rating requires actual loss of the eye or a serious cosmetic 
defect added to total loss of vision.  38 C.F.R. § 4.80.  
Furthermore, those portions of the rating schedule that were 
applicable to the Veteran's eye disabilities were reproduced 
in their entirety in the statement of the case (SOC) dated in 
March 2007.  The Veteran was given the opportunity to 
thereafter submit additional evidence in support of his 
appeal, but he did not do so.  

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran)... 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records and 
private treatment records.  A VA examination was provided in 
connection with this claim.  The Board therefore finds that 
the VA satisfied its duty to assist.   

II. Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Board is aware that the rating schedule for eye 
disabilities recently was changed.  However, such changes are 
inapplicable to this case, as they apply only to claims filed 
on or after December 10, 2008. See 73 Fed. Reg. 66543 (Nov. 
10, 2008).

	A.  Catarrhal Conjunctivitis

Conjunctivitis (other than chronic trachomatous 
conjunctivitis) is rated utilizing Diagnostic Code 6018.  
Diagnostic Code 6018 provides for a 10 percent rating for 
active conjunctivitis with objective symptoms.  If the 
conjunctivitis is healed, the residuals thereof are rated.  
Otherwise, if there are no residuals, a 0 percent evaluation 
is assigned.

The Veteran was examined by VA in December 2005.  The 
examiner did not diagnose conjunctivitis.  Likewise, the 
private medical records submitted by the Veteran did not 
diagnose conjunctivitis.  There is no evidence that the 
Veteran currently has conjunctivitis.  

No residuals of conjunctivitis were noted upon examination.  
Additionally, there is no evidence of any compensable loss of 
vision or restricted visual field in the Veteran's right eye.  
The Board observes that the Veteran currently has a 30 
percent rating for Eales Disease, left eye, which is 
equivalent to the rating that would be assigned for total 
loss of vision in that eye.  See Diagnostic Code 6070.  
Combined ratings for disabilities of the same eye may not 
exceed the amount for total loss of vision of that eye unless 
there is loss of the eye or a serious cosmetic defect added 
to the total loss of vision.  38 C.F.R. § 4.80.  Here, the 
medical evidence demonstrates that the Veteran still has his 
left eye, and there is no evidence of a serious cosmetic 
defect in that eye.  Thus, even if residuals of 
conjunctivitis were present in the left eye which were not 
already rated in connection with his Eales disease, left eye, 
the Veteran's combined rating for his left eye disabilities 
could not be increased.  Id. 

Although there is no evidence of current active 
conjunctivitis or residuals of conjunctivitis, the Board 
notes that the Veteran was granted service-connection for 
catarrhal conjunctivitis and assigned a 10 percent evaluation 
therefore in July 1955; this rating has been continuously in 
effect for over 20 years.  Thus, it may not be reduced unless 
shown to have been procured by fraud.  See 38 C.F.R. § 
3.951(b) (stating that "a disability which has continuously 
been rated at or above any evaluation of disability for 20 or 
more years for compensation purposes... will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud.").  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim.  
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107.

    B.  Eales Disease, left eye, with secondary retinitis 
proliferans and retinal tears.

The Veteran was granted service-connection for Eales disease, 
left eye, with secondary retinitis proliferans and retinal 
tears, and assigned a 30 percent evaluation therefore, in 
July 1955.  As set forth above, this rating may not be 
reduced unless shown to have been procured by fraud.  See 38 
C.F.R. § 3.951(b) 

The Veteran's Eales disease is currently rated under the 
provisions applicable to impairments of central visual 
acuity.  Impairments of central visual acuity are evaluated 
from noncompensable to 100 percent pursuant to 38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The evaluation is 
determined utilizing Table V; the horizontal rows represent 
the vision in one eye and the vertical columns represent the 
vision in the other eye, expressed in terms of the applicable 
Snellen indices.  These are intersected to arrive at the 
appropriate diagnostic code and disability rating.  38 C.F.R. 
§ 4.83a, Table V (2008).

The Veteran's visual acuity was evaluated at the December 
2005 VA examination.  At that time, his corrected distant 
vision was 20/100 in the left eye and 20/25+ in the right 
eye.  A private medical record dated in October 2006 that was 
submitted by the Veteran stated that his corrected distant 
vision was 20/60 in the left eye and 20/30 in the right eye.  
Utilizing Table A, the Veteran's impairment of visual acuity 
yields a 10 percent evaluation, regardless of whether the 
values recorded in the VA examination or the values obtained 
by the Veteran's private physician are used.

In this case, the VA examination showed that while the 
Veteran's visual field in his right eye was normal, his 
visual field was restricted in his left eye.  A normal visual 
field nasally is 60 degrees; the Veteran's visual field in 
his left eye was 20 degrees.  A normal visual field 
temporally is 85 degrees; the Veteran's visual field in his 
left eye was 40 degrees.  A normal visual field down nasally 
is 50 degrees; the Veteran's visual field in his left eye was 
10 degrees.  A normal visual field down is 65 degrees; the 
Veteran's visual field is his left eye was 10 degrees.  A 
normal visual field down temporally is 85 degrees; the 
Veteran's visual field in his left eye was 30 degrees.  A 
normal visual field up temporally is 55 degrees; the 
Veteran's visual field in his left eye was approximately 15 
degrees.  A normal visual field up is 45 degrees; the 
Veteran's visual field in his left eye was 5 degrees.  A 
normal visual field up nasally is 55 degrees; the Veteran's 
visual field in his left eye was 10 degrees. 

Impairments of field vision are rated pursuant to Diagnostic 
Code 6080.  The average concentric contraction of visual 
fields are determined by recording the extent of the 
remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the remaining visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  This 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.  

Applying the above formula, the Veteran's average contraction 
for rating purposes was 17.5.  A unilateral visual field 
contraction to 30 percent but not to 15 percent yields a 10 
percent evaluation.

The Veteran current evaluation for his Eales disease, left 
eye, is 30 percent.  The Veteran's loss of central visual 
acuity yields a 10 percent evaluation.  The Veteran's 
impairment of field vision yields a 10 percent evaluation.  
This yields a combined evaluation of 20 percent.  See  38 
C.F.R. § 4.25, Table I.  The Veteran's Eales disease, left 
eye is currently rated 30 percent disabling, which is more 
than the combined rating yielded by application of 38 C.F.R. 
§ 4.25.   Therefore, these impairments do not provide a basis 
for an increased rating.  

On his appeal form dated in March 2007, the Veteran contended 
that the RO's rating decision did not account for his 
diplopia.  The VA examination noted that the Veteran had 
diplopia in the left eye due to unspecified muscle problems, 
reportedly for 50 years.  Diplopia was also diagnosed by the 
Veteran's private physician.  The Veteran's private physician 
stated that his diplopia was highly suggestive of 
myasethesia.  The degree of diplopia was not measured.  

As previously noted, the present 30 percent rating for the 
Veteran's Eales disease, left eye, is equivalent to the 
rating for total loss of vision in that eye. See Diagnostic 
Code 6070.  Combined ratings for disabilities of the same eye 
may not exceed the amount for total loss of vision of that 
eye unless there is loss of the eye or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80.  
Therefore, even assuming the Veteran's left eye diplopia is 
related to his service-connected Eales disease, left eye, 
application of the diagnostic code for diplopia (Diagnostic 
Code 6090), which provides equivalent visual acuity ratings 
for varying degrees of diplopia, would not result in an 
increased rating regardless of the severity of the Veteran's 
diplopia.  The Board notes that the Veteran is not presently 
service connected for any disability of his right eye.  

The benefit of the doubt doctrine is inapplicable because the 
preponderance of the evidence is against the Veteran's claim 
for an increased rating for his left eye disability.  See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107.

	C.  Extraschedular Evaluation

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See, e.g., Colayong v. 
West,  12 Vet. App. 524, 536 (1999).  In this case, the 
Veteran sought an increased rating although he already 
received the maximum schedular evaluations for his eye 
disabilities, thus raising the issue of the adequacy of the 
schedular ratings.

The determination of whether a claimant is entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a 
three step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In order to make this determination, 
the level of severity and symptomology of the claimant's 
service connected disability must be compared to the 
established criteria in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptoms, the assigned 
schedular evaluation is adequate.  Id.  If they do not, the 
VA must undertake the second step of the inquiry, which is to 
determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id at 115-116.  If 
an analysis of the first two steps indicates that the first 
two factors exist, the third step is to refer toe case to the 
Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for a determination as to 
whether justice requires the assignment of an extraschedular 
rating.  Id at 116.

In this case, the Board finds that the Veteran's symptoms do 
not present such an exceptional disability picture as to 
render the schedular rating inadequate.  

With respect to the Veteran's catarrhal conjunctivitis, 
currently rated 10 percent disabling, the Board notes that 
there is no evidence that the Veteran currently has this 
disability.  Therefore, the currently assigned rating is 
clearly more than adequate to fully compensate the Veteran.  

With respect to the Veteran's Eales disease, left eye, the 
Veteran's symptoms consist of loss of visual acuity and 
restricted field of vision. The Veteran also experiences 
diplopia.  As noted previously, the currently assigned 30 
percent evaluation is equivalent to the rating that would be 
assigned for total loss of vision in the left eye.  However, 
in this case, the Veteran still has some vision in his left 
eye.  His symptoms are therefore less severe than those 
encompassed by his present 30 percent rating.  Furthermore, 
there is no evidence that the Veteran's left eye disability 
causes marked interference with employment or frequent 
periods of hospitalization.  An extraschedular rating is not 
warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for catarrhal 
conjunctivitis is denied. 

Entitlement to a rating in excess of 30 percent for Eales 
disease, left eye, with secondary retinitis proliferans and 
retinal tears is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


